Goldsborough, J.,
delivered the opinion of this court.
The appeal in this case was taken from a judgment of the Circuit court for Harford county, rendered in favor of the appellee, upon his demurrer to the third and fourth pleas of the appellant, pleaded to an action of debt, on a judgment rendered in favor of the appellee, in the Circuit court of the District of Columbia. The pleas to which the appellee demurred, were nil debet and the statute of limitations, that the action did not accrue within three years before the issuing of the original writ in this cause.
The judgment of the court below is correct, and must be affirmed'. As to the plea of nil debat, the case of Hughes vs. Davis, 8 Md. Rep., 271, is conclusive. This court, in that case, not only sustained the demurrer to a similar plea, but fully recognized the constitutional exercise of the legislative power of Congress, in passing the Act of the 26th of May, 1790, and also the Act of the 27th of March, 1804, extending the provisions of the Act of 1790 to the records and courts of the respective territories of the United States, including the District of Columbia.
In view of this judicial interpretation given to the Act of 1804, by which records and courts of the respective territories, and the judgments of those courts are placed upon an equality with judgments.of a State court, it is only necessary, upon the questions raised in this record, to inquire, what is tile effect of a judgment in the State where it is rendered? In the case of The Bank of the United States, vs. The Merchants Bank of Baltimore, 7 Gill, 415,-this interesting question was elaborately considered, and many authorities reviewed. This court, in that- case, say that such judgments “are record evidences of debt, or judgments of record,-to be contested only in such way as judgments of record may be; and consequently are conclusive upon the defendant in every State, except for such causes as would be sufficient to set aside a judgment in the courts of the State in which it, was rendered. In other words, if a judgment is conclusive in the State where it is pronounced, it is equally *505conclusive every where in the States of the Union.” Again, this court, in 7 Gill, quote from the decision of the Supreme Court, in 13 Peters, 325, as follows: “The judgment is put upon the footing of a domestic judgment; by which is meant, not having the operation and force of a domestic judgment, beyond the jurisdiction declaring it to be a judgment, but a domestic judgment, as to the merits of the claim, or subject matter of the suit,. By the Law of the 26th of May, 1790, the judgment is made a debt of record, not examinable upon its merits: but it does not, carry into another State the efficacy of a judgment upon-the property or person, to be enforced by execution.”
(Decided July 9th, 1862.)
It must then be apparent, that the judgment, which is the cause of action in this case, cannot be affected by the plea of the statute of limitations, as pleaded by the appellant, but would be subject, to such defence, only, (when limitation is relied on) as is provided- by the 6th section of the Act of 1715, chapter 23.
Finding no error in the ruling of the Circuit court upon the demurrer, and the judgment upon the first and second pleas having been confessed by the appellant, the judgment will be affirmed. Judgment affirmed.